DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to the filing on 12/13/2021.  Since the previous filing, claims 1, 14, 17 and 48 have been amended, no claims have been added or cancelled.  Thus, claims 1-3, 7, 9-19, 45-48, 50-52 and 54 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21/13/2021 has been entered. 
Claim Objections
Claim 1 and 14 are objected to because of the following informalities:  
Claim 1 line 12-13: “a data exchanged” should be “data exchanged”
Claim 14 line 18: “a data exchanged” should be “data exchanged”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 9-10, 14-16, 46, 48, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/0359263), Minskoff (US 2014/0283859) and LaMothe (US 2014/0123989).
In regards to claim 1, Henry discloses a cartridge (cartridge 704, paragraph 86 line 2) comprising: a heater (heater 712) configured to heat a vaporizable material (paragraph 87); a cartridge memory comprising information about the cartridge (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control information, paragraph 71 line 1-6, memory 520 on cartridge 504, paragraph 73, cartridge 504 may comprise cartridge 328, paragraph 75 line 1-2, claim 7), the information associated with a baseline resistance of the cartridge (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4, claim 8), the cartridge memory being configured to enable a controller of a vaporizer body to read at least a portion of the information associated with the baseline resistance of the cartridge (paragraph 92, claim 7-9), and the cartridge memory further configured to output at least a portion of the information stored therein via fluctuations in the baseline resistance (resistance data acquired by sampling heater contacts multiple times during use of device, paragraph 91 line 5-15, paragraph 97 line 10-12, differing resistance values correspond to different actions, paragraph 92); and one or more vaporizer body contacts (interfaces 722 and 724 interact with cartridge, paragraph 89 line 7 and paragraph 90 line 1-4).
Henry does not disclose that the baseline resistance corresponds to an electrical resistance of the heater at an ambient temperature or one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is 
However, Bellinger teaches wherein the baseline resistance corresponds to an electrical resistance of the heater at an ambient temperature (controller provided with an initial temperature provided by the manufacturer and measured at room temperature, paragraph 39 line 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the baseline resistance corresponds to an electrical resistance as taught by Bellinger as this would allow the device to ascertain cartridge information immediately upon connection without necessitating any delay required to alter the temperature of the heater.
Further, Minskoff teaches a cartridge (proximal assembly 7610) comprising one or more cartridge contacts (contact 7661, paragraph 188 line 5, Fig 79) configured to engage one or more vaporizer body contacts on the vaporizer body (distal assembly 7620) when the cartridge is coupled to the vaporizer body (main body connector and cartridge connector include contacts, body contacts not shown, which are used to for exchange when two components assembled, paragraph 185 line 17-22) and wherein the engagement of the one or more cartridge contacts and the one or more vaporizer body contacts forming a single circuit for delivering power and exchanging data (contacts allow power and data transfer between cartridge and body, paragraph 185 line 18-22, Fig 79 and 80 show a single pair to contacts, 7661, forming a single circuit). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when 
Additionally, LaMothe teaches that it is known to use variations in resistance to encode information on a cartridge to be read by a vaporizer controller (paragraph 52-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the fluctuations in the baseline resistance encoding data exchanged between the cartridge memory and the controller as taught by LaMothe as this is a known means of encoding data in a binary format to be accurately read by the vaporizer.
In regards to claim 2, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 1 and the combination further discloses wherein the vaporizer body comprises the controller (Henry: control body 702 comprises microcontroller 720, paragraph 88 line 1-2), wherein the one or more cartridge contacts are further configured to, when engaged with the one or more vaporizer body contacts, form an electrical power circuit (Minskoff: contacts allow power transfer between cartridge and body, paragraph 185 line 18-22) via which the controller in the vaporizer body regulates power flow from a power source in the vaporizer body (Henry: paragraph 89) to control a temperature of the heater (Henry: paragraph 91 line 1-4).
In regards to claim 3, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 2 and the combination further discloses wherein the one or more cartridge contacts are further configured to, when engaged with the one or more vaporizer body contacts, form a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which the controller reads at least the portion of the 
In regards to claim 9, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 3.
Henry does not teach wherein the cartridge memory comprises an EEPROM.
However, Bellinger teaches wherein the cartridge memory comprises an EEPROM (atomizer may contain a computer readable storage medium such as an electrically erasable programmable read-only memory (EEPROM), (paragraph 37 line 13-16 and 22-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge memory comprises an EEPROM as taught by Bellinger as an EEPROM is a known type of memory in e-cigarettes or vaporizers for the known purpose of storing information concerning the device (paragraph 37 line 13-16 and 22-23).
In regards to claim 10, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 1 and the combination further discloses wherein fluctuations in the baseline occurs at a frequency corresponding to the at least the portion of the information (Henry: resistance data acquired by sampling heater contacts multiple times during use of device, paragraph 91 line 5-15, paragraph 97 line 10-12, differing resistance values correspond to different actions, paragraph 92), and wherein the controller is further configured to read at least the portion of the information by detecting the fluctuations in the baseline resistance being detectable by the controller (Henry: differing resistance values correspond to different actions, paragraph 92).
In regards to claim 14, Henry discloses a vaporizer (delivery system 700) comprising: a cartridge (cartridge 704) comprising a heater (heater 712) configured to heat a vaporizable material (paragraph 87), and a cartridge memory (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control 
Henry does not teach one or more cartridge contacts, the one or more vaporizer body contacts configured to engage one or more cartridge contacts in the cartridge when the cartridge is coupled to the vaporizer, the applied power being delivered to the heater via a same circuit formed by the one of more vaporizer body contacts engaged with the one or more cartridge contacts, the baseline resistance corresponding to an electrical resistance of the 
However, Bellinger teaches wherein the baseline resistance corresponds to an electrical resistance of the heater at an ambient temperature (controller provided with an initial temperature provided by the manufacturer and measured at room temperature, paragraph 39 line 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the baseline resistance corresponds to an electrical resistance as taught by Bellinger as this would allow the device to ascertain cartridge information immediately upon connection without necessitating any delay required to alter the temperature of the heater.
Further, Minskoff teaches a cartridge (proximal assembly 7610) comprising one or more cartridge contacts (contact 7661, paragraph 188 line 5, Fig 79) configured to engage one or more vaporizer body contacts on the vaporizer body (distal assembly 7620) when the cartridge is coupled to the vaporizer body, the applied power being delivered to the heater via a same circuit formed by the one of more vaporizer body contacts engaged with the one or more cartridge contacts (main body connector and cartridge connector include contacts, body contacts not shown, which are used to for exchange and power delivery when two components assembled, paragraph 185 line 17-22, Fig 79 and 80 show a single pair to contacts, 7661, forming a single circuit). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer body, the applied power being delivered to the heater via a circuit formed by the one of more vaporizer body contacts engaged with the one or more cartridge contacts as taught by Minskoff as this would provide a dedicated and defined 
Additionally, LaMothe teaches that it is known to use variations in resistance to encode information on a cartridge to be read by a vaporizer controller (paragraph 52-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the fluctuations in the baseline resistance encoding data exchanged between the cartridge memory and the controller as taught by LaMothe as this is a known means of encoding data in a binary format to be accurately read by the vaporizer.
In regards to claim 15, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 14 and the combination further discloses wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form an electrical power circuit (Minskoff: contacts allow power transfer between cartridge and body, paragraph 185 line 18-22) via which the controller regulates power flow from the power source (Henry: paragraph 89) to control a temperature of the heater (Henry: paragraph 91 line 1-4).
In regards to claim 16, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 14 and the combination further discloses wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which the controller reads at least the portion of the information from the cartridge memory via fluctuations in the baseline resistance (Henry: resistance data acquired by sampling heater contacts multiple times during use of device, paragraph 91 line 5-15, paragraph 97 line 10-12, differing resistance values correspond to different actions, paragraph 92).
In regards to claim 46, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 1.

However, Bellinger teaches wherein the baseline resistance comprises a first resistance measurement determined at manufacturing of the cartridge (manufacturer measured resistance value, paragraph 39 line 8-10), wherein the controller (controller 120, paragraph 27 line 5) is configured to update, based at least on a second resistance measurement (actual resistance value, paragraph 39 line 1-8) performed when the heater has not been heated for more than a threshold quantity of time, the baseline resistance of the cartridge (controller 120 determines actual resistance of heating element using current and voltage, paragraph 39 line 13-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance comprises a first resistance measurement determined at manufacturing of the cartridge, wherein the controller is configured to update, based at least on a second resistance measurement performed when the heater has not been heated for more than a threshold quantity of time, the baseline resistance of the cartridge as this would allow the device to compensate for usage conditions different than those under which the manufacturer ascertained the initial baseline data, allowing for more precise and accurate control of the heating element (measured resistance values recorded and used for calibration of temperature sensing, paragraph 44).
In regards to claim 48, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 45.
Henry does not disclose wherein the controller is further configured to update the baseline resistance based on a third resistance measurement performed when a resistance of the heater is changing at a rate below a threshold rate.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the controller is further configured to update the baseline resistance based on a third resistance measurement performed when a resistance of the heater is changing at a rate below a threshold rate as taught by Bellinger as this would provide accurate control of vaporization (Bellinger: rate of change used to find vaporizable fluid boiling point which is then used for calibration purposes).
In regards to claim 50, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 14.
Henry does not disclose wherein the baseline resistance comprises a first resistance measurement determined at manufacturing of the cartridge, wherein the controller is configured to update, based at least on a second resistance measurement performed when the heater has not been heated for more than a threshold quantity of time, the baseline resistance of the cartridge.
However, Bellinger teaches wherein the baseline resistance comprises a first resistance measurement determined at manufacturing of the cartridge (manufacturer measured resistance value, paragraph 39 line 8-10), wherein the controller (controller 120, paragraph 27 line 5) is configured to update, based at least on a second resistance measurement (actual resistance value, paragraph 39 line 1-8) performed when the heater has not been heated for more than a threshold quantity of time, the baseline resistance of the cartridge (controller 120 determines actual resistance of heating element using current and voltage, paragraph 39 line 13-19).

In regards to claim 52, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 50.
Henry does not disclose wherein the controller is further configured to update the baseline resistance based on a third resistance measurement performed when a resistance of the heater is changing below a threshold rate.
However, Bellinger teaches wherein the controller (controller 120) is further configured to update the baseline resistance based on a third resistance measurement performed when a resistance of the heater is changing below a threshold rate (controller 120 measures the rate of change of the coil resistance as the heater is active, paragraph 40 line 10-14 and paragraph 41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the controller is further configured to update the baseline resistance based on a third resistance measurement performed when a resistance of the heater is changing a threshold rate as taught by Bellinger as this would provide accurate control of vaporization (Bellinger: rate of change used to find vaporizable fluid boiling point which is then used for calibration purposes).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859) and LaMohe (US 2014/0123989) as applied to claim 3 above and in further view of Amir (US 2014/0338685).
In regards to claim 7, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 3.
Henry does not teach a capacitive circuit configured to apply a charge to the cartridge memory when the power flow from the power source is not being applied to the one or more cartridge contacts.
However, Amir teaches an e-cig with a capacitive circuit configured to apply a charge to the cartridge memory (cartridge 203 has memory 301, paragraph 24 line 14-16, an embodiment of said memory is memory 480, paragraph 25 line 1 and 21-22) when the power flow from the power source is not being applied to the one or more cartridge contacts (memory 480 receives power form capacitor 470 when power supplied to heating coil stops, paragraph 25 line 26-28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry with a capacitive circuit configured to apply a charge to the cartridge memory when the power flow from the power source is not being applied to the one or more cartridge contacts as taught by Amir as this would maintain a power supply to the cartridge memory in the event of disconnect form the vaporizer body (memory 480 receives power form capacitor 470 when power supplied to heating coil stops, paragraph 25 line 26-28).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859) and LaMothe (US 2014/0123989) as applied to claim 10 above and in further view of Rouse (US 2016/0161459).

Henry does not teach wherein the electrical power circuit comprises an H-bridge circuit connected to the cartridge memory, and wherein the H-bridge circuit is configured to rectify an input through the one or more cartridge contacts when the one or more cartridge contacts are engaged with the one or more vaporizer body contacts. 
However, Rouse teaches a device for the delivery of a volatile compound (paragraph 60 line 9-12) wherein the electrical power circuit (control electronics, paragraph 100) comprises an H-bridge circuit (voltage regulator 1202 may be an H-Bridge, paragraph 102) connected to the cartridge memory (voltage regulator 12012 connected to the control circuitry which would include the cartridge memory as established in claim 1), and wherein the H-bridge circuit is configured to rectify an input through the one or more cartridge contacts when the one or more cartridge contacts are engaged with the one or more vaporizer body contacts (voltage regulator on electrical power circuit may be an H bridge, paragraph 102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the electrical power circuit comprises an H-bridge circuit connected to the cartridge memory, and wherein the H-bridge circuit is configured to rectify an input through the one or more cartridge contacts when the one or more cartridge contacts are engaged with the one or more vaporizer body contacts as taught by Rouse as an H-Bridge is a known form of voltage regulator for heaters in vaporizers (paragraph 102 line 7-9).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859) and LaMothe (US 2014/0123989) as applied to claim 1 above and in further view of Li (US 2017/0208867).

Henry does not disclose wherein the controller is further configured to retrieve, based at least on the cartridge specific identification, the baseline resistance of the cartridge from a remote location.
However, Li teaches an electronic vaporizer where the controller (control system, paragraph 31) is configured to retrieve, based at least on the cartridge specific identification, the baseline resistance of the cartridge from a remote location (cloud server 13 stores heating wire parameters of electronic cigarette 11 corresponding to an identification of said electronic cigarette, paragraph 32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the controller is further configured to retrieve, based at least on the cartridge specific identification, the baseline resistance of the cartridge from a remote location as taught by Li as this would allow the device to match the cartridge to the appropriate operation parameters.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859) and LaMothe (US 2014/0123989) as applied to claim 1 above and in further view of Hawes (US 2016/0360789).
In regards to claim 13, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 1.
Henry does not disclose wherein the information further comprises data related to one or more of identification of the vaporizable material within the cartridge, a type of heater in the 
However, Hawes teaches wherein the information further comprises data related to one or more of an amount of vaporizable material (vapor precursor, paragraph 40 line 10-12) in the cartridge (pod assembly 402, level of vapor precursor tracked, paragraph 75 line 12-14), or a preferred temperature setting for use with the cartridge (operating parameters, paragraph 75 line 6-8, operating parameters include heating profiles, paragraph 99 line 6-7). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the information further comprised data related to one or more of an amount of vaporizable material in the cartridge or a preferred temperature setting for use with the cartridge as taught by Hawes as this would ease use of the device by alerting the user should the cartridge require replacing and provide the optimal settings for vaporization.
Claim 47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859) and LaMothe (US 2014/0123989) as applied to claim 46 and 50 above and in further view of Hawes (US 2016/0360789) and Li (US 2017/0208867).
In regards to claim 47, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 46.
Henry does not disclose writing the updated baseline resistance to the cartridge memory and/or a remote location storing the baseline resistance associated with a cartridge specific identification.
However, Hawes teaches writing the updated baseline resistance to the cartridge memory (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 119).

Further, Li teaches an electronic vaporizer where the baseline resistance of the cartridge is stored on a remote location based at least on the cartridge specific identification (cloud server 13 stores heating wire parameters of electronic cigarette 11 corresponding to an identification of said electronic cigarette, paragraph 32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry where the baseline resistance of the cartridge is stored on a remote location based at least on the cartridge specific identification as taught by Li as this would allow the device to match the cartridge to the appropriate operation parameters.
In regards to claim 51, Henry in view of Bellinger, Minskoff and LaMothe teaches the device of claim 50.
Henry does not disclose writing the updated baseline resistance to the cartridge memory and/or a remote location storing the baseline resistance associated with a cartridge specific identification.
However, Hawes teaches writing the updated baseline resistance to the cartridge memory (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 119).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that updating includes writing the updated baseline resistance to the cartridge memory as taught by Hawes as this would allow the cartridge to retain operational data between uses (Hawes: paragraph 6 line 11-13).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry where the baseline resistance of the cartridge is stored on a remote location based at least on the cartridge specific identification as taught by Li as this would allow the device to match the cartridge to the appropriate operation parameters.
Claim 17-19, 45 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Bellinger (US 2015/ 0359263), Minskoff (US 2014/0283859), LaMothe (US 2014/0123989) and Hawes (US 2016/0360789).
In regards to claim 17, Henry discloses a method comprising: coupling, to a vaporizer body (control body 702) to form a vaporizer (delivery system 700), a cartridge (cartridge 704) comprising a heater, a cartridge memory (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control information, paragraph 71 line 1-6, memory 520 on cartridge 504, paragraph 73, cartridge 504 may comprise cartridge 328, paragraph 75 line 1-2), and one or more cartridge contacts, the heater (heater 712) configured to heat a vaporizable material (paragraph 87), the cartridge memory configured to store information associated with a baseline resistance of the cartridge (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4), and the cartridge memory further configured to output at least a portion of the information stored therein via fluctuations in the baseline resistance (resistance data acquired by sampling heater contacts multiple times during use of device, paragraph 91 line 5-15, paragraph 97 line 10-12, differing resistance values correspond to different actions, paragraph 92), the vaporizer body comprising a power source (control body 102 may have battery, 
Henry does not disclose wherein the cartridge memory is configured to receive usage data from a first controller of the vaporizer body, the baseline resistance corresponding to an electrical resistance of the heater at an ambient temperature, the one or more body contacts configured to engage the one or more cartridge contacts on the cartridge to form a same circuit for delivering power and exchanging data, the applied power being delivered to the heater via a circuit formed by the one or more vaporizer body contacts engaged with the one or more cartridge contacts, the fluctuations in the baseline resistance encoding data exchanged between the cartridge memory and the first controller.
However, Bellinger teaches wherein the baseline resistance corresponds to an electrical resistance of the heater at an ambient temperature (controller provided with an initial temperature provided by the manufacturer and measured at room temperature, paragraph 39 line 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the baseline resistance corresponds to an electrical resistance as taught by Bellinger as this would allow the device to ascertain cartridge information immediately upon connection without necessitating any delay required to alter the temperature of the heater.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer body to form a circuit for delivering power and exchanging data, the applied power being delivered to the heater via a circuit formed by the one or more vaporizer body contacts engaged with the one or more cartridge contacts as taught by Minskoff as this would provide a dedicated and defined connection point between the cartridge and the vaporizer body to allow communication between the devices (paragraph 185 line 17-22).
Additionally, LaMothe teaches that it is known to use variations in resistance to encode information on a cartridge to be read by a vaporizer controller (paragraph 52-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the fluctuations in the baseline resistance encoding data exchanged between the cartridge memory and the controller as taught by LaMothe as this is a known means of encoding data in a binary format to be accurately read by the vaporizer.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge memory is further configured to receive usage data from a first controller of the vaporizer body as taught by Hawes as this would allow the cartridge to keep track of the status of the cartridge when it is not in use or connected to the vaporizer body (paragraph 6 line 11-13).
In regards to claim 18, Henry in view of Bellinger, Minskoff, LaMothe and Hawes teaches the method of claim 17 and the combination further discloses wherein the engaging of the one or more cartridge contacts and the one or more vaporizer body contacts comprises forming a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which the controller reads at least the portion of the information from the cartridge memory via the fluctuations in the baseline resistance (Henry: resistance data acquired by sampling heater contacts multiple times during use of device, paragraph 91 line 5-15, paragraph 97 line 10-12, differing resistance values correspond to different actions, paragraph 92).
In regards to claim 19, Henry in view of Bellinger, Minskoff, LaMothe and Hawes the method of claim 17.
Henry does not teach accessing, through operation of an application executing on one or more processors the identifying information encoded in the cartridge memory, the information further comprising identifying data related to one or more of identification of the vaporizable material within the cartridge, a type of heater in the cartridge, a concentration of vaporizable material in the cartridge, an amount of vaporizable material in the cartridge, a preferred 
However, Hawes teaches accessing, through operation of an application executing on one or more processors (controller may communicate with an application on an external device, paragraph 76, paragraph 104), the identifying information encoded in the cartridge memory (information regarding the pod such as usage data may be displayed, paragraph 76 line 9-14), an amount of vaporizable material in the cartridge (level of vapor precursor tracked, paragraph 75 line 12-14), or a preferred temperature setting for use with the cartridge (operating parameters, paragraph 75 line 6-8); presenting at least a portion of the identifying data using a user interface generated on a display by the one or more processors (device may communicate with a smart phone and display information, paragraph 76 line 9-14), receiving a user input by interaction of a user with the user interface; and causing the vaporizer to operate consistent with one or more parameters determined by the one or more processors in accordance with the user input (user may adjust operating parameters such as heater profiles, paragraph 99 line 6-7). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry for accessing, through operation of an application executing on one or more processors the identifying information encoded in the cartridge memory, the information further comprising an amount of vaporizable material in the cartridge or a preferred temperature setting for use with the cartridge; presenting at least a portion of the identifying data using a user interface generated on a display by the one or more processors, receiving a user input by interaction of a user with the user interface; and causing the vaporizer to operate consistent with one or more parameters determined by the one or more processors in accordance with the user input as taught by Hawes as this would allow the user to 
In regards to claim 45, Henry in view of Bellinger, Minskoff, LaMothe and Hawes teaches the method of claim 17.
Henry does not disclose updating, based at least on one or more resistance measurements performed when the heater has not been heated for more than a threshold quantity of time, the baseline resistance of the cartridge, the updating includes writing the updated baseline resistance to the cartridge memory and/or a remote location storing the baseline resistance associated with a cartridge specific identification; uncoupling the cartridge from the vaporizer body; re-coupling the cartridge to one of the vaporizer body or a different vaporizer body; determining, based on at least a portion of the information read from the cartridge memory, the updated baseline resistance of the cartridge, the updated baseline resistance being provided to one of the first controller of the vaporizer body or a second controller of the different vaporizer body to regulate a temperature of the heater.
However, Bellinger teaches updating a baseline resistance of the cartridge based on at least one or more resistance measurements performed when the heater has not been heated for more than a threshold quantity of time (controller 120 determines actual resistance of heating element prior to beginning heating, paragraph 39 line 13-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to update a baseline resistance of the cartridge based on at least one or more resistance measurements performed when the heater has not been heated for more than a threshold quantity of time as taught by Bellinger as this would provide the device a means by which to determine the actual resistance of the heating element for the purpose of accurately controlling the temperature of the heating element (measured resistance values used for calibration of temperature sensing, paragraph 44).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that updating includes writing the updated baseline resistance to the cartridge memory and/or a remote location storing the baseline resistance associated with a cartridge specific identification; uncoupling the cartridge from the vaporizer body; re-coupling the cartridge to one of the vaporizer body or a different vaporizer body; determining, based on at least a portion of the information read from the cartridge memory, the updated baseline resistance of the cartridge, the updated baseline resistance being provided to one of the first controller of the vaporizer body or a second controller of the different vaporizer body to regulate a temperature of the heater as taught by Hawes as this would allow the cartridge to retain operational data between uses (Hawes: paragraph 6 line 11-13).
In regards to claim 54, Henry in view of Bellinger, Minskoff, LaMothe and Hawes teaches the method of claim 17.

However, Bellinger teaches wherein the controller controls a temperature of the heater based on the information associated with the baseline resistance value (resistance of heating element dictates temperature, paragraph 39 line 6-8) instead of detecting a stable baseline of the heater (manufacturing resistance used in calibration of temperature control, paragraph 39, and uses deviations from manufacturing specification to control temperature, paragraph 40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the controller controls a temperature of the heater based on the information associated with the baseline resistance instead of detecting a stable baseline of the heater as taught by Bellinger as this would allow the device to begin operation immediately without waiting for calculation of detected resistance (resistance values used for calibration of the heater, paragraph 44, beginning calibration with the manufacturer provided resistance value would allow device to begin heating before and while controller acquires actual resistance measurements).
Response to Arguments
In regards to the arguments concerning the independent claims, these arguments concern the amendments made to the claims and are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785